Name: Council Regulation (EEC) No 3484/92 of 27 November 1992 amending Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  trade;  Europe
 Date Published: nan

 No L 353/8 Official Journal of the European Communities 3. 12. 92 COUNCIL REGULATION (EEC) No 3484/92 of 27 November 1992 amending Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector Whereas the Community must also determine, before 1 January 1993, the production system to apply throughout the sector from 1 July 1993 ; whereas it is advisable, therefore, in order not to anticipate the system to be chosen, to determine at the same time the rules for future supply to Portuguese and other Community re ­ fineries ; Whereas, in order not to interrupt supplies to Portuguese refineries when the preferential scheme provided for in Article 303 of the Act of Accession comes to an end on 31 December 1992, it is necessary to extend, on a transi ­ tional basis, the said scheme by including its provisions in Regulation (EEC) No 1785/81 , with the appropriate changes, and to make the provisions applicable throughout the period so as to cover the period until the new production system in the sugar sector comes into effect, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 303 of the Act of Accession of Spain and Portugal provides for the implementation of a preferential system for the adequate supply of raw sugar to the Portu ­ guese refineries during a seven-year period following accession ; whereas this preferential system involves the application of a reduced levy for imports of raw sugar from third countries for that purpose and the use of available supplies of raw cane and beet sugar harvested in the Community eligible under the arrangements laid down by Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferen ­ tial raw sugar (4) and available supplies of preferential raw sugar as referred to in Article 33 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common orga ­ nization of the markets in the sugar sector (*) ; whereas the abovementioned transitional period ends on 31 December 1992 ; Whereas, under the terms of the declaration of the Euro ­ pean Economic Community on supplies to the sugar re ­ fining industry in Portugal annexed to the Act of Acces ­ sion of Spain and Portugal, the Community is prepared to carry out, before the end of the transitional period, an overall examination of the supply situation of the refining industry in the Community and in particular of the Portuguese industry, on the basis of a report from the Commission accompanied if necessary by proposals permitting the Council to decide, if need be, on the measures to be taken : Article 1 Regulation (EEC) No 1785/81 is hereby amended as follows : 1 . the first subparagraph of Article 9 (4c) shall be replaced by the following : '4c . From 1 January to 30 June 1993, adjustment aid shall be granted, as an intervention measure, to the refining industry in Portugal for quantities of raw sugar imported from third countries under the terms of Article 1 6a.' ; 2 . the following Article shall be added : Article 16a 1 . From 1 January to 30 June 1993, a reduced levy shall be charged on raw cane sugar originating in Cote d'lvoire, Malawi, Zimbabwe and Swaziland which is imported into mainland Portugal, up to a maximum quantity of 37 500 tonnes expressed as white sugar. 2. Where, during the period referred to in paragraph 1 , the Community forward estimate for raw sugar in ­ dicates that the availability of raw sugar is insufficient to ensure adequate supply of Portuguese refineries, the Portuguese Republic may be authorized to import from third countries, at a reduced levy and in respect of the said period, the quantities which are estimated to be lacking. (') OJ No C 265, 14. 10 . 1992, p. 3 . (2) Opinion delivered on 20 November 1992 (not yet published in the Official Journal). (3) Opinion delivered on 24 November 1992 (not yet published in the Official Journal). (4) OJ No L 194, 17. 7 . 1986, p. 7 . Is) OJ No L 177, 1 . 1 . 1981 , p. 4 . Regulation as last amended by Regulation (EEC) No 61 /92 (OJ No L 6, 11 . 1 . 1992, p. 19). No L 353/93. 12. 92 Official Journal of the European Communities reduced levy pursuant to Article 16a of Regulation (EEC) No 1785/81 ". 9. The security relating to certificates as referred to in paragraph 7 shall be ECU 0,25 per 100 kilograms net weight of sugar. 10. The Portuguese Republic shall report to the Commission : (a) every month in respect of the preceding month :  the quantity of raw sugar by weight for which import certificates as referred to in paragraph 6 have been issued,  the quantity of raw sugar by weight actually imported under certificates as referred to in paragraph 6 ; (b) every quarter the quantity of raw sugar by weight and in white-sugar equivalent refined during the quarter preceding that in which the report is made. 1 1 . Detailed rules for the application of this Article and in particular the quantities which are es ­ timated to be lacking, the nature and, where appro ­ priate, the origin of the raw sugars which may be imported under this Article shall be adopted in accor ­ dance with the procedure laid down in Article 41 .' 3 . The reduced levy referred to in paragraphs 1 and 2 shall be equal to the intervention price for raw sugar referred to in Article 3 (2) in force at the time of importation, less an amount equal to the average spot price for raw sugar quoted on the London Stock Exchange delivered, where appropriate, to the cif stage over the first 20 days of the month preceding the month for which the levy is fixed. 4. Where the polarization of the imported raw sugar deviates from 96 ° , the levy shall be increased or decreased, as the case may be, by 0,14 % for each one-tenth of a degree by which it deviates. 5 . Each month the Commission shall fix the reduced levy for the following month. The levy to be collected shall be that applicable on the day of impor ­ tation. 6. Certificates for the import of raw sugar under the system provided for in this Article shall be valid from their date of issue until the end of the period referred to in paragraph 1 . 7. Applications for the certificates referred to in paragraph 6 shall be submitted to the competent agency in Portugal and be accompanied by a declara ­ tion from a refiner to the effect that the latter under ­ takes to refine the quantity of raw sugar concerned in Portugal in the six months following importation. Where the sugar concerned is not refined within the prescribed time limit, the importer shall pay a sum equal to the difference between the threshold price and the intervention price for raw sugar which is ap ­ plicable at the time of importation of the sugar. 8 . Applications for import certificates and the certi ­ ficates themselves shall include in box 12 the fol ­ lowing entry : "Raw sugar originating in (name of the country or countries referred to in paragraph 1 or 2) imported at Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Council The President J. PATTEN